Citation Nr: 1542139	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  14-01 670	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for traumatic arthritis and degenerative disc disease of the cervical spine (neck disability).

2.  Entitlement to a rating in excess of 20 percent prior to January 9, 2015, and 40 percent thereafter, for left upper extremity neurological impairment.  

3.  Entitlement to an initial rating in excess of 20 percent, currently effective as of January 9, 2015, for right upper extremity neurological impairment.  



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to March 1989 and from September 1989 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2012 and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In October 2012, the RO continued the Veteran's prior assigned disability ratings of 20 percent for the cervical spine (neck) disability and 20 percent for the associated left upper extremity neurological impairment.  

In February 2015, the RO increased the rating for the left upper extremity to 40 percent, effective as of January 9, 2015, and granted a separate 20 percent rating for associated neurological impairment in the right upper extremity, also effective as of January 9, 2015.  The Veteran submitted a notice of disagreement in March 2015, indicating that he desired an earlier effective date for the award of a higher 40 percent rating for his left upper extremity.  This was essentially a request for a higher rating prior to January 9, 2015, which was already on appeal and under the Board's jurisdiction.  

Although the Veteran did not specifically appeal from the rating or effective date assigned for his right upper extremity neurological impairment, this issue is also before the Board as part of the claim for a higher rating for the neck disability because the rating criteria for spinal disabilities require the consideration of a separate rating for associated neurological impairment.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Two examination reports were issued for the Veteran's neck disability and related neurological impairment in the upper extremities on the same day in January 2015 - one report addressed both the neck and neurological symptoms in the arms, and one by a different examiner that addressed neurological symptoms.  There are discrepancies in the findings recorded as to the severity of neurological manifestations in the two examination reports; thus, the severity is unclear.  

The examination reports did not sufficiently address the effects of flare-ups or repetitive use on the Veteran's cervical spine range of motion.  The January 2015 VA examination report indicated that the Veteran was not being examined immediately after repetitive use over time and the examination was not conducted during a flare-up, but that the examination supported the Veteran's statements describing functional loss with repetitive use over time and during flare-ups.  Nevertheless, the examiner indicated that weakness and fatigability or incoordination would not significantly limit the Veteran's functional ability with repetitive use or flare-ups.  This appears to contradict the Veteran's descriptions of impairment due to increased neck pain during flare-ups or after repetitive use, including during the 2015 VA examinations and in prior examinations.   Further, the examiner did not provide an estimate of the degree of additional range of motion lost, or indicate that this could not be done without speculation, as required by court interpretation of applicable regulations.  

Additionally, the last VA treatment records in the claims file were printed in August 2012; however, the Veteran had received regular VA treatment for many years to that point, and it appears that he continued to have treatment thereafter.  The Veteran submitted a private MRI study of the cervical spine dated in February 2014, as well as on previous occasions.  Any outstanding treatment records may help show the date of onset of the Veteran's right upper extremity neurological impairment, and may establish entitlement to higher ratings for the neck or neurological impairment.

VA has a duty to assist in obtaining identified, pertinent medical evidence, as well as to ensure that the VA examination that includes consideration of all pertinent evidence and accurately records the current severity of the disability manifestations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of VA treatment records for the Veteran's cervical spine and upper extremity disabilities since August 2012, including the results of any diagnostic studies for the cervical spine and extremities.  

2.  Ask the Veteran to authorize VA to obtain any outstanding records of private treatment for the cervical spine and upper extremity disparities.  

3.  If any identified records cannot be obtained, the Veteran should be notified; advised of the efforts made to obtain the records, of what further actions will be taken and allowed an opportunity to provide the missing records.

2.  Then schedule the Veteran for a VA examination to determine the current severity of his cervical spine disability and associated neurological impairment in the upper extremities.  The examiner should conduct all indicated tests and studies, and respond to the following based on examination and review of the entire claims file:

Record and measure the nature of any current complaints related to the Veteran's cervical spine disability, to include in the neck and any associated neurological abnormality.  

The examiner should provide an estimate in degrees of any additional limitation of motion of the spine due to weakened movement, excess fatigability, incoordination, or pain during flare-ups or after repetitive use.  The Veteran is competent to report additional limitation of motion, and his reports in this regard should be considered.

For any associated neurological disability, the examiner should identify the affected nerve or nerves and estimate the overall level of nerve impairment.

For any opinion offered, the examiner must provide reasons based on consideration of all pertinent lay and medical evidence.  The examiner need not specifically reference each piece of evidence, but the reasons should be consistent with available evidence.

If the examiner rejects lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If a requested opinion cannot be provided without resort to speculation, the examiner should explain why a non-speculative opinion cannot be offered.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

